El Juez Asociado Señor Rivera García
emitió la opinión del Tribunal.
El presente recurso de certificación interjurisdiccional solicitado por el Tribunal Federal de Distrito para el Dis-trito de Puerto Rico (Tribunal de Distrito) nos requiere con-testar la interrogante siguiente: ¿Permiten las leyes de Puerto Rico que existan calles residenciales privadas? Luego de examinar la norma civilista concerniente a la cla-sificación de los bienes y la legislación aplicable, contesta-mos afirmativamente. Resolvemos que el ordenamiento ju-rídico vigente provee para la existencia de calles residenciales públicas y calles residenciales privadas. Las de carácter público están contempladas en el Art. 256 del Código Civil, infra que —según se explicará más adelan-te— establece que son bienes de uso público en Puerto Rico los costeados por los mismos pueblos o con fondos del te-soro de Puerto Rico destinados al uso público. Serán calles privadas aquellas que queden fuera de esa categoría. Cir-cunstancia que, según explicaremos, está supeditada al ejercicio del legislador para determinar lo que constituye un fin público.
A continuación exponemos el tracto procesal y fáctico que originó el presente recurso y los fundamentos que sos-tienen nuestra determinación.
I
En el 2004, Watchtower Bible Tract Society of New York (Watchtower) y la Congregación Cristiana de los Testigos de Jehová de Puerto Rico, Inc. presentaron una demanda *77en el Tribunal de Distrito contra el Gobierno de Puerto Rico y varios municipios y urbanizaciones. En esta sostu-vieron que la Ley Núm. 21 de 20 de mayo de 1987, según enmendada, 23 LPRA see. 64 et seq. (Ley de Control de Acceso) era inconstitucional de su faz y en su aplicación, porque presuntamente violaba sus derechos a la libertad de expresión y a la libertad de culto.!1) La contención de los demandantes era que dicha ley les impedía entrar a ciertas urbanizaciones aun cuando las calles de estas eran públicas.
Luego de varios trámites procesales, el Tribunal de Ape-laciones de Estados Unidos para el Primer Circuito sostuvo que la Ley de Control de Acceso era constitucional de su faz, pero no en su aplicación. De acuerdo con el foro apela-tivo federal, la manera como la ley se había implementado en algunas instancias infringía el derecho de los deman-dantes a ejercer sus libertades constitucionales. Watchtower Bible and Tract Society of New York v. Sagardía et al., 634 F.3d 3 (1er Cir. 2011). En vista de ello, devolvió el caso al Tribunal de Distrito para trámites posteriores.
Una vez devuelto el caso, en febrero de 2012 el Tribunal de Distrito ordenó a los municipios demandados que pre-sentaran alternativas para permitir que los demandantes pudieran entrar a las urbanizaciones con control de acceso, independientemente de que operaran con o sin guardias de seguridad.!2) Como parte de esos procedimientos, el muni-cipio de Dorado argumentó que la referida orden no le apli-caba a la urbanización Brighton Country Club (BCC), loca-lizada en su jurisdicción. Como fundamento, planteó que sus calles eran privadas porque fueron costeadas con fon-*78dos privados y porque no se habían transferido a la auto-ridad municipal. Así, indicó que era la Asociación de Resi-dentes de BCC quien tenía la titularidad de dichas calles.
Eventualmente, el municipio de Dorado presentó ciertos documentos que, a su juicio, establecían que las calles de BCC eran privadas.!3) Entre estos documentos estaban el endoso del municipio de Dorado para la construcción del proyecto —condicionado a que las calles se mantuvieran privadas— y la escritura sobre las condiciones restrictivas, en la que se detalló que el mantenimiento de las calles estaba a cargo de la Asociación de Residentes de BCC.
Ante esa disyuntiva, el 19 de junio de 2013 el Tribunal de Distrito nos certificó la pregunta siguiente: “Do the laws and Constitution of Puerto Rico allow for private residential roads?”(4) El 17 de julio de 2013 acogimos la solicitud para estudiar únicamente si las leyes de Puerto Rico per-miten la existencia de calles residenciales privadas. Así las cosas, en octubre de ese mismo año, las entidades DBR Dorado Owners LLC, Coco Beach Maintenance, Inc. y Se-rrallés Hotel, Inc. solicitaron comparecer conjuntamente como amigos de la corte, a lo que accedimos.(5) En esos mismos términos, invitamos al Departamento de Justicia para que compareciera.!6) Finalmente, conforme a las Re-glas 4 y 41 del Reglamento del Tribunal Supremo de Puerto Rico, 4 LPRA Ap. XXI-B, celebramos una vista oral *79el 11 de febrero de este año, en la que tuvimos la oportu-nidad de escuchar las posturas de las partes y de los amigos de la corte.(7)
Contando con el beneficio de la comparecencia de las partes, de los escritos de los amigos de la corte y de los argumentos presentados en la vista oral, pasamos a con-testar la pregunta ante nuestra consideración.
II
A. El recurso de certificación interjurisdiccional
Nuestro ordenamiento procesal civil considera dos tipos de recursos de certificación: el intrajurisdiccional y el interjurisdiccional. Como sabemos, la certificación interjurisdiccional es la que le facilita a un tribunal someter a otro tribunal de una jurisdicción distinta, preguntas sobre cuestiones dudosas que se refieren al derecho de esa jurisdicción. Véanse: Martínez Marrero v. González Droz, 180 DPR 579, 584—585 (2011); Santana v. Gobernadora, 165 DPR 28, 42 (2005); Guzmán v. Calderón, 164 DPR 220, 227 (2005); Pan Ame. Comp. Corp. v. Data Gen. Corp., 112 DPR 780, 783 (1982). Esto, pues cuando el derecho estatal no es claro, el foro federal generalmente se abstiene de decidir asuntos relacionados con ese derecho que puedan ser determinantes en un pleito ante sí. Pan Ame. Comp. Corp. v. Data Gen. Corp., supra, pág. 784. La facultad de este Tribunal para entender en asuntos que se le certifican es discrecional. Guzmán v. Calderón, supra, pág. 228. Empero, de hacerlo, las determinaciones que hagamos obligan en cualquier procedimiento judicial ulterior entre las partes de acuerdo con la doctrina de cosa juzgada. Pan Ame. Comp. Corp. v. Data Gen. Corp., supra, pág. 784.
Este tipo de recurso establece una colaboración útil en-tre la jurisdicción federal y la estatal. Véanse: Santana v. *80Gobernadora, supra, pág. 43; Medina & Medina v. Country Pride Foods, 122 DPR 172, 181 (1988). De igual manera, ayuda a preservar y respetar la función de las cortes esta-tales de interpretar y formular el derecho de los estados. Muñiz-Olivari v. Stiefel Labs, 174 DPR 813, 818 (2008); Santana v. Gobernadora, supra, pág. 42; Pan Ame. Comp. Corp. v. Data Gen. Corp., supra, pág. 785. Así, se reconoce la primacía de las normas de derecho civil para la resolu-ción de conflictos de derecho privado. Martínez Marrero v. González Droz, supra, pág. 585.
El recurso de certificación interjurisdiccional está estatuido en el inciso (g) del Art. 3.002 de la Ley de la Judicatura de 2003, que establece que el Tribunal Supremo de Puerto Rico,
[mjediante auto de certificación, podrá conocer de cualquier asunto que le fuere certificado por el Tribunal Supremo de Estados Unidos de América, un Tribunal de Apelaciones de Circuito de Estados Unidos de América, un Tribunal de Dis-trito de los Estados Unidos de América o el más alto tribunal apelativo de cualesquiera de los estados de Estados Unidos de América, cuando así lo solicite cualesquiera de dichos tribuna-les, de existir ante el tribunal solicitante cualquier asunto judicial en el que estén implicados cuestiones de derecho puer-torriqueño que puedan determinar el resultado del mismo y respecto al cual, en la opinión del tribunal solicitante, no exis-tan precedentes claros en la jurisprudencia de este Tribunal. Ley Núm. 201-2003 (4 LPRA sec. 24s(g)).
A su vez, la Regla 25(a) del Reglamento del Tribunal Supremo de Puerto Rico nos ilustra sobre esta materia. En lo pertinente, esta regla dispone que
[e]ste tribunal podrá atender cualquier asunto que le sea certificado por el Tribunal Supremo de Estados Unidos de América, por un Tribunal de Apelaciones de Circuito de Esta-dos Unidos de América, por un tribunal de Distrito de Estados Unidos de América o por el más alto tribunal apelativo de cualquiera de los estados de la Unión americana, cuando así lo solicite cualquiera de dichos tribunales, de existir ante el tribunal solicitante cualquier asunto judicial en el cual estén *81implicad [a] s cuestiones de derecho puertorriqueño que puedan determinar el resultado del asunto y respecto al cual, según la opinión del tribunal solicitante, no existan precedentes claros en la jurisprudencia de este tribunal. Regla 25(a) del Regla-mento del Tribunal Supremo de Puerto Rico, 4 LPRA Ap. XXI-B.
Similar lenguaje contiene la Regla 52.2(d) de Procedi-miento Civil de 2009 (32 LPRAAp. V).(8)
Es apropiado señalar que las preguntas certificadas de-ben enmarcarse en un contexto de hechos detallados y específicos. Pan Ame. Comp. Corp. v. Data Gen. Corp., supra, pág. 786. Sin embargo, los términos específicos utili-zados por el foro federal no limitan nuestra facultad para exponer la controversia conforme a nuestro mejor entendi-miento del récord ni restringe el ámbito de nuestra función interpretativa. Córdova & Simonpietri v. Crown American, 112 DPR 797, 799 (1982).
En este caso, contestaremos si el ordenamiento jurídico puertorriqueño permite que existan calles residenciales privadas. Recalcamos que no es nuestra función pasar jui-cio sobre las controversias constitucionales!9) planteadas por las partes, propias del pleito que se ventila ante el foro federal. De igual forma, tampoco nos compete emitir un dictamen que se extienda más allá de nuestras facultades como foro judicial, trastocando los límites de las funciones que son propias de la Asamblea Legislativa de Puerto Rico. *82Aclarado esto, pasemos a examinar la norma jurídica pertinente.
B. Análisis del marco doctrinal
Aunque este Tribunal no se ha expresado en cuanto a la controversia de si pueden existir calles residenciales de na-turaleza privada, en el contexto de este caso la realidad es que no se trata de un asunto novedoso. Se trata de una pregunta que la doctrina ha considerado ya y para la cual se han formulado respuestas encontradas. Por un lado, hay quienes consideran que no existe impedimento legal al-guno para que una calle urbana o residencial sea de natu-raleza privativa. Por otra parte, hay quienes estiman que ello es inconcebible.
Por ejemplo, según el tratadista español José Martín Blanco, la posibilidad de las llamadas “calles particulares” se fundamenta en la interpretación literal, lógica, sistemá-tica y de praxis administrativa del Art. 344 del Código Civil español, análogo al Art. 256 de nuestro Código Civil, 31 LPRA see. 1025. J. Martín Blanco, Las urbanizaciones pri-vadas y su posible configuración jurídica, Madrid, Ministe-rio de la Vivienda, Servicio Central de Publicaciones, 1973, pág. 75. Sin embargo, Mola concibe que es inadmisible que la calle, como concepto eminentemente público, sea de par-ticulares y califica la idea como “aberrante”. Véase M.Á. del Arco Torres, Diccionario de Derecho Civil, Granada, Editorial Comares, 1999, pág. 181.(10) Por otra parte, la profesora García Cárdenas opina que aun
[e]n las urbanizaciones que están constituidas bajo la égida de la ley de condominios, tampoco existen calles privadas. En éstas el área de rodaje es parte de los elementos comunes. O sea, lo que parece una calle no es per se una calle, sino que es la equivalencia al pasillo que en una construcción vertical co-necta al apartamento a la vía pública. (Escolio omitido). M.E. *83García Cárdenas, Derecho de urbanizaciones: servidumbres en equidad, controles de acceso e instalaciones vecinales, San Juan, Ed. Interjuris, 2010, págs. 82-83.
Como vemos, existen distintas opiniones en cuanto al concepto de la calle residencial privada. En el pasado, este Tribunal se ha expresado sobre otras controversias relacio-nadas con las calles. Sin embargo, como veremos más ade-lante, la titularidad de estas no estaba en disputa en esas ocasiones. En el presente caso podremos justipreciar este asunto desde una perspectiva distinta. Esto, pues la inte-rrogante que nos ocupa surge ante la alegación de que las calles de una urbanización no son públicas porque se cos-tearon y mantienen con fondos privados, y porque nunca se cedieron a favor del municipio.(11)
Con el fin de adjudicar esta controversia, es ineludible que repasemos en primera instancia cómo el Código Civil de Puerto Rico clasifica los bienes por razón de su pertenencia. Luego discutiremos con énfasis especial el ré-gimen jurídico que aplica a la categoría de bienes de domi-nio público, que es en la que el Código incluye a las calles y a los caminos vecinales. Esto es importante ya que, como veremos, un bien de esa naturaleza (público) no puede ser propiedad de una persona particular. En ese ejercicio, ana-lizaremos el Código Civil de Puerto Rico en unión a la norma jurisprudencial y a la doctrina que nos ayuda a in-terpretarlo, así como otras leyes pertinentes a esta materia.
i. La clasificación de los bienes
El ordenamiento jurídico civil define el concepto “bienes” como cualquier cosa que pueda constituir riqueza *84o fortuna y los clasifica de acuerdo con sus características físicas. Art. 252 del Código Civil de Puerto Rico, 31 LPRA see. 1021. Al respecto, se distingue, por ejemplo, entre bie-nes corporales e incorporales, bienes muebles e inmuebles, y bienes fungibles y no fungibles. 31 LPRA sees. 1027, 1029 y 1066. Así también, el Código divide los bienes de acuerdo con las personas a quienes pertenecen. En ese sentido, nuestra jurisdicción adoptó una norma tripartita, según la cual los bienes pueden ser comunes, de dominio público o de dominio privado. San Gerónimo Caribe Project v. E.L.A. I, 174 DPR 518, 557 (2008); Art. 253 del Código Civil de Puerto Rico, 31 LPRA sec. 1022.(12) De acuerdo con Váz-quez Bote, esta clasificación implica un criterio que se basa en la adscripción al sujeto. E. Vázquez Bote, Tratado teórico, práctico y crítico de derecho privado puertorriqueño, New Hampshire, Equity Publishing Co., 1991, T. VII, pág. 30.
Los bienes comunes se describen en el Art. 254 del Código Civil de Puerto Rico como aquellos cuya propiedad no pertenece a nadie en particular y que todos pueden usar libremente de acuerdo con la propia naturaleza del bien; por ejemplo: el aire, las aguas pluviales, el mar y sus riberas. 31 LPRA see. 1023. Por otro lado, son bienes de propiedad privada, además de los patrimoniales del Estado, los que pertenecen a los particulares, individual o colectivamente. Art. 257 del Código Civil, 31 LPRA see. 1026. Por esa distinción, los bienes se clasifican entre pertenecientes a los particulares o pertenecientes a los entes públicos; a su vez, estos últimos pueden ser bienes de dominio público (demaniales) o bienes de dominio privado (patrimoniales). Vázquez Bote, op. cit., pág. 29. Véase, también, E.L.A. v. Tribunal Superior, 97 DPR 644, 669 (1969).
*85Los Arts. 255 y 256 del Código Civil, 31 LPRA secs. 1024 y 1025, son los que enumeran los bienes de dominio público. Esta lista se complementa con las disposiciones del Art. 274 del mismo cuerpo legal, que también habremos de examinar más adelante. 31 LPRA see. 1082. Por el momento, es importante mencionar que, contrario a lo que ocurre con los bienes particulares —que se rigen por las normas ordinarias de derecho civil privado y que quedan sujetos al régimen regular de propiedad — (13) los bienes de dominio público gozan de una tutela diferente al ser inembargables, imprescriptibles e inalienables. Figueroa v. Municipio de San Juan, 98 DPR 534, 562-563 (1970). Véanse, además: J.L. Lacruz Berdejo, Elementos de derecho civil, 3ra ed. rev., Madrid, Ed. Dykinson, 2005, T. I, Vol. III, pág. 39. Vázquez Bote, op. cit., pág. 29. Estos bienes están fuera del comercio porque no se pueden enajenar ni poseer privadamente por disposición de ley. San Gerónimo Caribe Project v. E.L.A. I, supra, págs. 558 y 561. Ese tratamiento jurídico diferente se debe a las características y a las funciones que han cumplido dichos bienes desde antaño en las sociedades. J.V. González García y otros, Derecho de los bienes públicos, Valencia, Ed. Tirant lo Blanch, 2005, pág. 12.
Así pues, para ponderar si en Puerto Rico las calles re-sidenciales pueden ser bienes susceptibles de apropiación particular, debemos discutir el tratamiento jurídico concer-niente a los bienes de dominio público. Como veremos más adelante, el Código Civil alude a los términos calles y ca-minos vecinales en los artículos que definen y enumeran este tipo de bienes. Nos corresponde entonces evaluar si aún ante esa clasificación general cabe la posibilidad de que en nuestro ordenamiento puedan surgir a la vida jurí-dica calles residenciales dentro de la modalidad privada. *86Pasemos a examinar los artículos del Código Civil que pre-sentan la primera declaración jurídico-legal con referencia a las cosas que se pueden reconocer como de dominio público. Véase P. Escribano Collado, Las vías urbanas: concepto y régimen de uso, Madrid, Ed. Montecorvo, 1973, pág. 102.
ii. Bienes de dominio público
Hay ciertos bienes que los poderes públicos ex-cluyen del tráfico jurídico porque son imprescindibles para el desarrollo de la sociedad. González García y otros, op. cit., pág. 72. Cónsono con ello, el Art. 255 de nuestro Código Civil, supra, que procede del Art. 339(1) del Código Civil español/14) indica que “[s]on bienes de dominio público, los destinados al uso público, como los caminos, canales, ríos, torrentes, y otros análogos”. 31 LPRAsec. 1024. Por su parte, nuestro Art. 256, supra, cuyo homólogo es el Art. 344 también del Código Civil español/15) señala que
[s]on bienes de uso público en Puerto Rico y en sus pueblos, los caminos estaduales y los vecinales, las plazas, calles, fuen-*87tes y aguas públicas, los paseos y las obras públicas de servicio general, costeadas por los mismos pueblos o con fondos del tesoro de Puerto Rico.
Todos los demás bienes que el Estado Libre Asociado de Puerto Rico o los municipios posean, son patrimoniales y se regirán por las disposiciones de este título. (Énfasis nuestro). 31 LPRA see. 1025.
Los preceptos españoles de los que proceden estos Arts. 255 y 256 de nuestro Código Civil, supra, distinguen entre los bienes que son del dominio público de la nación espa-ñola de los que pertenecen a las corporaciones locales y provinciales.!16) Ahora bien, es importante tener presente que el hecho de que el código puertorriqueño haya perma-necido con estos dos preceptos no implica que en nuestra jurisdicción existan dos categorías distintas de bienes de dominio público. El profesor Michel Godreau lo explica de la manera siguiente:
El artículo 255 del Código Civil de Puerto Rico expresa que los bienes destinados al uso público son de dominio público, y el artículo 256 ejemplifica este tipo de bien al enumerar dentro de esa categoría general a los caminos estatales y vecinales, las plazas, calles, los paseos y las obras públicas de servicio general, “costeados por los mismos pueblos o con fondos del tesoro de Puerto Rico”.
Podría parecer que el artículo 256 crea una categoría adicio-nal al hablar de bienes de uso público, ofreciendo una lista constituida en su totalidad de bienes construidos o creados con fondos públicos, a diferencia de los enumerados en el anterior artículo 255 que incluye cosas naturales. Esta diferenciación no está justificada y de hecho no tiene consecuencia alguna en términos de las restricciones a la enajenabilidad y transferibi-lidad a los particulares. Tanto los incluidos bajo el artículo 255 como los enumerados bajo el 256 son bienes de dominio pú-blico, es decir, no son bienes patrimoniales. No hay diferencia *88entre los bienes de dominio público y los de uso público. Tanto a unos como a otros les aplican las mismas restricciones y todos tienen las mismas características de inalienabilidad e imprescriptibilidad. (Escolios omitidos). M.J. Godreau y J.A. Giusti, Las concesiones de la corona y la propiedad territorial en Puerto Rico, siglos XVI-XX, 62 Rev. Jur. UPR 351, 562 (1993).
Esta lista de bienes de dominio público que establece el Código Civil es ejemplarizante.(17) Por lo tanto, existen otros bienes que se les puede considerar como bienes de dominio público aunque no estén específicamente enume-rados en el Código. Así sucede con el Art. 274, supra, que dispone lo siguiente:
Entre las cosas que no son susceptibles de apropiación están comprendidas aquellas que no pueden ser propiedad particular por razón de su objeto, tales como las cosas en común o sean aquéllas cuyo uso y disfrute pertenece a todos los hombres.
Hay otras cosas, por el contrario, que aunque por su natu-raleza son susceptibles de propiedad particular, pierden esta cualidad como consecuencia de la aplicación que de ellas se hace para fines públicos incompatibles con la propiedad pri-vada, si bien pueden adquirir su primitiva condición tan pronto cese el fin público que se les hubiera dado; tales son los terrenos de las carreteras, calles y plazas públicas. (Enfasis nuestro). 31 LPRA see. 1082.
Nótese que esta disposición no trata de bienes que en su origen se califican como bienes de dominio público, sino que tal condición queda supeditada al uso al que eventual-mente destinen. Es decir, el Art. 274, supra, no crea una categoría de bienes de dominio público como a manera de ejemplo lo hacen los Arts. 255 y 256, supra, sino que alude a que ciertos terrenos podrían quedar destinados a uso pú-blico si se construyera en ellos un bien de dominio público, como por ejemplo, una calle pública. Si esto ocurre, dichos terrenos quedarían excluidos del régimen de propiedad pri-*89vada por razón del bien público que radicaría sobre ellos. Véanse, e.g.: Figueroa v. Municipio de San Juan, supra; Balzac v. Registrador, 51 DPR 757 (1937). Sobre este artí-culo, Vélez Torres nos explica que equivale a la norma an-glosajona, que establece que los bienes susceptibles de apropiación individual pierden esa característica por “in-compatibilidad de uso”. J.R. Vélez Torres, Curso de Derecho Civil, Madrid, Ed. Offirgraf, 1983, T. II, pág. 41.
De manera que, conforme a lo que hemos discutido hasta este momento, son bienes de dominio público los destinados al uso público, los de uso público que se mencionan en el Art. 256 del Código Civil de Puerto Rico, supra, y los terrenos que se han destinado para fines de uso público. Cabe destacar que, en todo caso, lo que define a estos bienes es el uso público al que se destinan.
Nos aclara Vélez Torres que no es necesario que los bie-nes de dominio público sean propiedad del Estado o de sus dependencias. Vélez Torres, op. cit., págs. 40-41. En ese sentido, lo que caracteriza a estos bienes no es la propiedad o pertenencia en sí. El hecho de que un bien sea de dominio público tampoco depende de su naturaleza geológica o física. San Gerónimo Caribe Project v. E.L.A. I, supra, págs. 565-566, citando a Godreau y Giusti, supra, pág. 563. En ambos casos, lo determinante es la finalidad del bien, es decir, la afectación de este al uso público general.(18) San Gerónimo Caribe Project v. E.L.A. I, supra. Por lo tanto, un bien afectado o destinado a un fin o interés público adquirirá la clasificación jurídica de bien de domi-nio público. San Gerónimo Caribe Project v. E.L.A. I, supra, pág. 564. Esto, independientemente de a quién perte-nezca y de su naturaleza. Véase, además, Figueroa v. Municipio de San Juan, supra. Según señalamos en San Gerónimo Caribe Project v. E.L.A. I, supra, pág. 565,
*90[...] la clasificación demanial puede responder exclusivamente a la propia naturaleza de la cosa, sin que se requiera ningún acto ulterior del soberano, como sería el caso de los ríos y los torrentes, pues su afectación está definida de modo general en la ley con relación a determinadas circunstancias físicas o naturales. 31 LPRA see. 1024. En otros casos, la afectación responde al acto singular del soberano para construir o esta-blecer un inmueble para fines públicos, como por ejemplo, las carreteras estatales o cementerios municipales.
En ese mismo caso discutimos las maneras mediante las cuales un bien puede quedar afectado al uso público. Indi-camos que esto puede deducirse de una declaración del le-gislador, como sería el Código Civil o la Ley de Puertos. San Gerónimo Caribe Project v. E.L.A. I, supra. Así tam-bién, puede ocurrir mediante actos administrativos(19) del Estado por autorización de alguna ley (como, por ejemplo, la construcción de una plaza o de un cementerio). Id. Así, podríamos decir que luego de que el legislador advierte una necesidad social, fija los objetivos que constituyen la razón para someter al demanio cierta categoría de bienes. González García y otros, op. cit., pág. 72. Elaboremos un poco sobre este asunto particular.
Según la doctrina, la afectación por acto legislativo es el único procedimiento para que entren en el dominio público categorías enteras de bienes como los descritos en el Art. 339.1 del Código Civil español, análogo al Art. 255 nuestro, supra. González García y otros, op. cit., pág. 89. La autora Isabel Miralles González explica este tipo de afectación de la forma siguiente:
La consideración de dominio público de un bien arranca de una declaración legal. El destino público de esos bienes se hace para todos aquellos que participen de la misma denomi-*91nación, llámesele naturaleza(20) o no, es decir, para todos aque-llos bienes reconocibles por sus características intrínsecas, ra-zón por la cual no precisan de un acto específico de afectación. Basta con que la Ley [...] declare el carácter de bienes de domi-nio público a los de un tipo determinado, para que todos los que participan de esa misma naturaleza vengan a integrarse en dicho dominio. (Enfasis y escolio nuestros). I. Miralles Gon-zález, Dominio público y propiedad privada en la nueva Ley de Costas, Barcelona, Ed. Civitas, 1992, pág. 69. *93[e]n este contexto, las calles son bienes de dominio y uso públi-cos independientemente de la jurisdicción bajo la cual se en-cuentren, sea ésta municipal o estatal. Este carácter público de las calles se desprende de nuestro Código Civil, Arts. 255 y 256 [...] (Énfasis nuestro). Asoc. Ctrl. Acc. C. Maracaibo v. Cardona, supra, pág. 29.
*91En Puerto Rico, el Art. 256 del Código Civil, supra, es el precepto que define el carácter demanial de las calles. Nuestro ordenamiento jurídico no cuenta con una ley especial que regule específicamente este tipo de bienes.!21) De haber sido así, el Código Civil aplicaría *92supletoriamente en cuanto a la materia que hoy nos concierne. Véase Art. 12 del Código Civil de Puerto Rico, 31 LPRA sec. 12. Véanse, además: San Gerónimo Caribe Project v. E.L.A. I, supra; Córdova & Simonpietri v. Crown American, 112 DPR 797 (1982). Conviene, pues, que estu-diemos la controversia que nos ocupa enmarcada en la in-terpretación que la norma jurisprudencial y la doctrina han dado a este precepto del Código Civil.
iii. Las calles y el Art. 256 del Código Civil
En el pasado, hemos interpretado el referido artículo en controversias relativas a la Ley de Control de Acceso. Vé-anse, e.g.: Asoc. Ctrl. Acc. C. Maracaibo v. Cardona, 144 DPR 1 (1997); Caquías v. Asoc. Res. Mansiones Río Piedras, 134 DPR 181 (1993). Específicamente, hemos diluci-dado si las restricciones de acceso que permitía esa legis-lación tuvieron el efecto de convertir las calles públicas en vías de acceso privado.
Así, por ejemplo, en Caquías v. Asoc. Res. Mansiones Río Piedras, supra, el municipio de San Juan autorizó el cierre de unas vías municipales que daban acceso a la ur-banización Mansiones de Río Piedras. Allí aludimos al Art. 256 del Código Civil de Puerto Rico, supra, y señalamos que en nuestro ordenamiento las calles son bienes de uso público. Caquías v. Asoc. Res. Mansiones Río Piedras, supra, pág. 187. Por otra parte, en Asoc. Ctrl. Acc. C. Maracaibo v. Cardona, supra, atendimos unos reclamos consti-tucionales relacionados con el Art. VI, Sec. 9 de nuestra Constitución, LPRA, Tomo 1, que obliga al Estado a utilizar las propiedades y los fondos públicos únicamente para fines públicos. Indicamos que,
*93Vemos que estos casos —contrario al que hoy nos ocu-pa— se resolvieron en el contexto de urbanizaciones cuyas calles eran municipales y estaban costeadas con fondos públicos. Desde luego que ante ello, el concepto “control de acceso” preservaba la naturaleza pública de las calles.(22) Caquías v. Asoc. Res. Mansiones Río Piedras, supra, pág. 186. Ahora bien, nótese que lo antes reseñado demuestra que siempre hemos interpretado el Art. 256 del Código Civil de Puerto Rico, supra, sugiriendo que las calles que allí se mencionan son costeadas con fondos públicos. Así tam-bién lo expresó el entonces Juez Asociado Señor Negrón García en su opinión concurrente y disidente en Asoc. Ctrl. Acc. C. Maracaibo v. Cardona, supra. En esa opinión men-cionó que el Art. 256 del Código Civil de Puerto Rico, supra, “describe las calles como bienes de uso público en Puerto Rico y en sus pueblos, costeadas por los mismos pueblos o con fondos del Tesoro de Puerto Rico”. Asoc. Ctrl. Acc. C. Maracaibo v. Cardona, supra, pág. 66, opinión con-currente y disidente del Juez Asociado Señor Negrón García. También añadió lo siguiente:
La Asamblea Legislativa tiene la potestad de enmendar el Có-digo Civil y otras leyes para traspasar las calles residenciales a bienes de uso privado. Claro está, una vez dejen de ser bie-nes de uso público, su mantenimiento no podrá ser con fondos públicos municipales o estatales. Conllevaría el que con el traspaso de las calles se traspase el costo de mantenimiento de *94éstas, incluyendo el alumbrado, las reparaciones y la respon-sabilidad civil sobre éstos. El efecto sería que las calles se convirtieran en bienes de uso común limitado de las urbaniza-ciones con todas las responsabilidades, obligaciones y proble-mas que esto conlleva. Asoc. Ctrl. Acc. C. Maracaibo v. Cardona, supra, pág. 66, opinión concurrente y disidente del Juez Asociado Señor Negrón García.
Pasemos entonces a describir cómo la doctrina ha inter-pretado este artículo.
Según acotamos, el profesor Godreau señala que el Art. 256, supra, contiene una lista
[...] constituida en su totalidad de bienes construidos o crea-dos con fondos públicos, a diferencia de los enumerados en el [Art. 255] que incluye cosas naturales. (Enfasis nuestro). Go-dreau y Giusti, supra, pág. 562.
Si bien el propósito del autor en su comentario es dis-tinguir entre bienes propios de la naturaleza de otros que no lo son, enfatizamos en que alude a que esos bienes que se mencionan en el Art. 256, supra, son bienes construidos o creados con fondos públicos. En ese mismo sentido, al interpretar el Art. 344 del Código Civil español, que es análogo al Art. 256 nuestro, Borrell señala:
Entre los [bienes] destinados por las provincias y pueblos al uso público, el art. 344 menciona “los caminos provinciales y vecinales, las plazas, calles, fuentes y aguas públicas, los pa-seos y las obras públicas de servicio general, costeadas por los mismos pueblos o provincias” [...]
De modo que las fincas destinadas a oficinas, hospitales, escuelas, museos, etc., etc., de las provincias y de los munici-pios, o bien son bienes privados de dichas corporaciones, o bien están fuera del Código civil; y aun los bienes de uso público que enumera han de ser costeados por los mismos pueblos o provin-cias porque añade este requisito injustificado. (Énfasis suplido y en el original). A.M. Borell y Soler, Derecho Civil español, Barcelona, Ed. Bosh, 1955, T. 1, págs. 298-299.
Independientemente de que lo considera un “requisito injustificado” —asunto que no está en discusión en este caso— el tratadista interpreta que los bienes que se enu-*95meran en esa disposición son costeados por el ente público. Por otro lado, Garrido Falla nos dice que el Art. 344 del Código Civil español contiene un lenguaje esencialmente idéntico al del Reglamento de Bienes de España de 1986, que establecía en su Art. 3.1 que
[...] “son bienes de uso público local los caminos, plazas, ca-lles, paseos, parques, aguas de fuentes y estanques, puentes y demás obras públicas de aprovechamiento o utilización gene-rales cuya conservación y policía sean de la competencia de la entidad local”. F. Garrido Falla en Albaladejo, op. cit, pág. 130.
El tratadista señala que la expresión “y demás obras públicas” no deja de ser un acierto del legislador, porque “aclara que aquellos paseos, caminos o parques que no sean ellos mismos ‘obras públicas’, no forman parte del dominio ni del demanio de las entidades locales”. (Enfasis nuestro). íd.
Así también, el tratadista español Escribano Collado, al analizar el concepto de las vías públicas urbanas como bie-nes de dominio público, nos menciona que lo demanial solo es posible para “aquéllas vías urbanas a las que se deno-minan públicas: aquellas que siendo de titularidad admi-nistrativa (municipal) han sufrido un proceso de afectación al uso público”. Escribano Collado, op. cit., págs. 115-116. En otras palabras, las vías que están bajo el control de alguna autoridad gubernamental.
Luego de analizar la norma jurisprudencial y la doctrina que precede, vemos que si bien el Art. 256 del Código Civil de Puerto Rico, supra, indica que las calles y los caminos vecinales son de dominio público, una interpretación lógica de ese precepto nos lleva a concluir que ello se menciona en el contexto de que estos sean mantenidos o costeados por el Estado. Como ya mencionamos, el Art. 256 de Código Civil de Puerto Rico, supra, establece que son bienes de uso público “los caminos [y las] calles [...] costeadas por los mismos pueblos o con fondos del tesoro de *96Puerto Rico”. Podemos decir entonces que en Puerto Rico todas las calles residenciales que participan de este “tipo determinado” establecido por ley son de dominio público y, por ende, no pueden ser patrimonio privado. Por lo tanto, resolvemos que las calles residenciales que queden fuera de lo establecido en el referido Art. 256 no se considerarán como tales, conforme a la interpretación de este artículo.
IV
En resumen, actualmente el ordenamiento jurí-dico concibe que las calles residenciales puedan ser de ti-tularidad pública o de titularidad privada. Según se deduce del lenguaje del Art. 256 del Código Civil de Puerto Rico, supra, y de la doctrina que lo interpreta, las calles que forman parte de la categoría de bienes de dominio pú-blico son las costeadas y mantenidas por los mismos pueblos y que están destinadas al uso público. El andamiaje jurídico vigente no requiere que todas las vías residencia-les se traspasen a título de los municipios con el fin de destinarlas al uso público.(23) Al ser así, las calles que no se transfieran a un ente gubernamental quedarán fuera del régimen del Art. 256 del Código Civil de Puerto Rico, supra, no por el hecho de sobre quien recaiga su titularidad, sino porque no pertenece al tipo determinado de calles que allí se enumera. Claro está, sabemos que la Asamblea Le-gislativa de Puerto Rico tiene amplia facultad para deter-minar lo que constituye un fin público. Asoc. Ctrl. Acc. C. Maracaibo v. Cardona, supra, pág. 28; P.I.P. v. C.E.E., 120 DPR 580, 608-609 (1988). Así también, hemos reiterado que la actividad urbanística está sujeta a las regulaciones que tenga a bien imponer el Estado, ya que el derecho a urbanizar no es absoluto y puede condicionarse. Véanse: Arenas Procesadas, Inc. v. E.L.A., 132 DPR 593 (1993); *97Vázquez v. A.R.P.E. 128 DPR 513 (1991); The Richards Group v. Junta de Planificación, 108 DPR 23 (1978).
Por consiguiente, luego de analizar la legislación especial aplicable y los preceptos de nuestro Código Civil, en unión a la norma jurisprudencial y doctrina que los interpretan, resolvemos que el ordenamiento jurídico puertorriqueño vigente contempla la existencia de calles residenciales privadas, según los fundamentos expuestos en esta opinión.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez y los Jueces Asociados Señores Martínez Torres y Estrella Mar-tínez disintieron con sendas opiniones escritas. La Jueza Asociada Oronoz Rodríguez se inhibió.
— O —

(1) Véase Plaintiffs’ complaint for declaratory judgment and permanent in-junctive relief y Plaintiffs’ amended complaint for declaratory judgment and permanent injunctive relief, Apéndice del alegato del municipio de Dorado, págs. 1 y 38.


(2) Véase Orden de 2 de febrero de 2012 emitida por el Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico (Tribunal de Distrito), Apéndice del Alegato del municipio de Dorado, pág. 102. Durante ese proceso, se desestimó la demanda contra el Estado, porque la implementación de esa ley y el remedio conce-dido correspondía a los Municipios.


(3) Véase Motion in Compliance with Order (Docket 1024), Apéndice del Alegato del municipio de Dorado, pág. 119.


(4) Inicialmente, el Tribunal de Distrito había certificado una pregunta en cuanto a si la Ley de Control de Acceso permitía las urbanizaciones de control de acceso sin guardias de seguridad; de permitirse, si ello era constitucional bajo la Constitución de Puerto Rico. Esta solicitud de certificación fue denegada por no cum-plir con los estándares de la Regla 25 del Reglamento del Tribunal Supremo de Puerto Rico, 4 LPRAAp. XXI-B.


(5) Véase Resolución del Tribunal Supremo de Puerto Rico de 14 de noviembre de 2013.


(6) Más adelante, la American Civil Liberties Union también solicitó comparecer como amigo de la corte. No obstante, denegamos su petición, ya que su comparecen-cia estaría dirigida a ilustrar a este Tribunal en temas relacionados con el derecho constitucional, los cuales quedaban fuera del alcance de la pregunta certificada. Vé-ase Resolución del Tribunal Supremo de Puerto Rico de 16 de diciembre de 2013.


(7) Véase Resolución del Tribunal Supremo de Puerto Rico de 22 de noviembre de 2013.


(8) Esta regla expresa que
“[...] el recurso de certificación se formalizará cuando el Tribunal Supremo de Estados Unidos de América, un Tribunal de Circuito de Apelaciones de Estados Uni-dos de América, un Tribunal de Distrito de Estados Unidos de América, o el más alto tribunal apelativo de cualquiera de los estados y territorios de los Estados Unidos de América, tenga ante su consideración un caso en el cual surja cualquier asunto judicial en el que estén implicados cuestiones de derecho puertorriqueño que puedan determinar el resultado del mismo y respecto al cual, en la opinión del Tribunal solicitante, no existan precedentes claros en la jurisprudencia de este Tribunal”. 32 LPRAAp. V, R. 52.2(d).


(9) Por ejemplo, Watchtower Bible Tract Society of New York (Watchtower) ar-gumenta en su escrito sobre el balance que debe hacerse entre el derecho a la liber-tad de expresión y el derecho de propiedad.


(10) Para opinar así se apoya en las disposiciones de la Ley de Suelo de España, que exigían que el propietario del suelo urbano cediera las calles al Ayuntamiento en la proporción establecida.


(11) Es meritorio aclarar que los acuerdos a los que haya llegado el municipio de Dorado con los promotores o desarrolladores de la Urbanización Brighton Country Club (BCC) no son pertinentes para resolver el recurso particular que está ante nosotros. Eso está fuera del alcance de nuestra función adjudicadora, pues nos cir-cunscribiremos a determinar si nuestro ordenamiento permite que esa clase de bie-nes existan dentro de la modalidad privativa.


(12) El Art. 253 del Código Civil de Puerto Rico, 31 LPRA see. 1022, establece que “[l]as cosas o los bienes son, o comunes o públicos. Los bienes además son sus-ceptibles de ser, o propiedad de las corporaciones o propiedad de los individuos”.


(13) En cuanto a estos bienes privados, el Código Civil establece que las personas pueden disponer de ellos libremente sin más limitaciones que las impuestas por la ley. Art. 276 del Código Civil de Puerto Rico, 31 LPRA see. 1084.


(14) El Art. 339 del Código Civil español establece lo siguiente:
“Son bienes de dominio público:
1. Los destinados al uso público, como los caminos, canales, ríos, torrentes, puertos y puentes construidos por el Estado, las riberas, radas y otros análogos.
2. Los que pertenecen privativamente al Estado, sin ser de uso común, y están destinados a algún servicio público o al fomento de la riqueza nacional, como las murallas, fortalezas y demás obras de defensa del territorio, y las minas, mientras que no se otorgue su concesión”.
Según podemos apreciar, nuestro Art. 255 (31 LPRA see. 1024) es similar al primer inciso del Art. 339 español, con la excepción de que el primero no hace refe-rencia a los puertos y puentes construidos por el Estado y sustituye los conceptos “riberas” y “radas”. Además, nuestro Art. 255, supra, omite la segunda parte del Art. 339, supra, que dispone que también sean de dominio público los bienes que perte-necen privativamente al Estado. Esto, pues conforme al ordenamiento establecido en Puerto Rico desde 1902 por el Código Civil, estos bienes dejaron de considerarse como de dominio nacional y público, y se reconocieron como patrimoniales del Estado. Véase San Gerónimo Caribe Project v. E.L.A. I, 174 DPR 518, 566 (2008).


(15) El estatuto español indica que:
“Son bienes de uso público en las provincias y en los pueblos, los caminos pro-vinciales y los vecinales, las playas, calles, fuentes y aguas públicas, los paseos y las obras públicas de servicio general, costeadas por los mismos pueblos o provincias.
Todos los demás bienes que unos y otras posean, son patrimoniales y se regirán por las disposiciones de este Código, salvo lo dispuesto en leyes especiales”. Art. 344 del Código Civil español.


(16) Véanse: J.V. González García y otros, Derecho de los bienes públicos, Valencia, Ed. Tirant lo Blanch, 2005, pág. 931; J.L. Lacruz Berdejo, Elementos de derecho civil, 3ra ed. rev., Madrid, Ed. Dykinson, 2005, T. I, Vol. III, págs. 33-34; I. Sierra Gil de la Cuesta, Comentario del Código Civil, Barcelona, Ed. Bosch, 2000, T. 3, págs. 61-62; L. Díez-Picazo y A. Gullón, Sistema de Derecho Civil, 9ta ed., Madrid, Ed. Tecnos, 1997, Vol. I, pág. 393; J.M. Manresa y Navarro, Comentarios al Código Civil español, Madrid, Ed. Reus, 1976, T. III, págs. 93, 99 y 101; A.M. Borell y Soler, Derecho Civil español, Barcelona, Ed. Bosh, 1955, T. I, págs. 293 y 298.


(17) Véanse: J. Laeruz Berdejo y otros, op. cit., pág. 34; M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Edersa, 1990, T. V, Vol. 1, pág. 90; Borrell y Soler, op. cit., pág. 293; Sierra Gil de la Cuesta, op. cit., pág. 62.


(18) Esto, independientemente de la actividad material y contingente de la cons-trucción de la cosa. Véase Diez-Picazo y Gullón, op. cit., pág. 393. Véanse, también: Manresa y Navarro, op. cit., págs. 93 y 96-97; J.R. Vélez Torres, Curso de Derecho Civil, Madrid, Ed. Offirgraf, 1983, T. II, págs. 40-41.


(19) La doctrina española distingue entre la “afectación administrativa expresa” y la “afectación administrativa implícita”. González García y otros, op. cit, págs. 90-91. En ese sentido, contempla que hay afectación implícita en supuestos tales como la aprobación de planes de ordenación urbana. íd., pág. 982. Véase, además, Lacruz Berdejo, op. cit., pág. 37.


(20) La autora dice esto al analizar el texto del segundo inciso del Art. 122 del Anteproyecto de la Constitución española, que leía como sigue: “En todo caso son bienes de dominio público por su naturaleza la zona marítimo-terrestre, las playas, el mar territorial, la plataforma continental y sus recursos naturales”. Según explica la autora, la frase “por su naturaleza”, fue se suprimió. Véase I. Miralles González, Dominio público y propiedad privada en la nueva Ley de Costas, Barcelona, Ed. Civitas, 1992, págs. 28-30.


(21) El comentarista Garrido Falla, al discutir la enumeración que contiene el Art. 344 del Código Civil español —análogo al Art. 256 nuestro— nos indica que
“[...] si nos limitamos a la lectura del [Artículo] 344 del Código civil, las calles parece que sean bienes de uso público, por su naturaleza; pero a la misma conclusión tendríamos que llegar entonces en relación a los caminos. Y, sin embargo, hay que admitir que existen caminos (y carreteras) privados: aquellos que en todo su reco-rrido discurren por terrenos de propiedad privada. Los carteles de ‘camino particular’ con los que frecuentemente nos topamos en nuestras excursiones no van, obvia-mente, contra la Ley.
“Ahora bien, ¿existen calles privadas? Convencionalmente, podríamos definir la calle como un camino que permite el acceso a las distintas zonas y edificaciones de una ciudad. Si se admite esta acepción, es obvio que la calle debe ser de uso público (y, por tanto, de dominio público [...])”. (Énfasis en el original y escolio omitido). Albaladejo, op. cit., pág. 131.
Tras expresar esto, alude a la legislación urbanística de esa jurisdicción y con-cluye lo siguiente:
“[l]a conclusión que se desprende de los preceptos examinados parece ser la de que, aunque la obra sea sufragada por los promotores privados, la calle construida ha de ser cedida al Ayuntamiento y, por tanto, entra en su patrimonio (público). Lo que ocurre es que la recepción de las obras por el Ayuntamiento [...] no siempre se realiza. [...] Si no ha habido, pues, recepción de las obras por parte del Ayuntamiento, estamos aquí en presencia de las polémicas ‘calles privada s’”. (Énfasis nuestro). íd., pág. 132.
Como vemos, el tratadista recurre a los pronunciamientos del legislador sobre la regulación urbanística para completar su análisis. Y es que debe ser de esta ma-nera, pues es claro que el régimen jurídico de la mayoría de los bienes que se reseñan en el Código Civil no deriva del “escueto precepto legal citado, sino de legislaciones *92específicas”. íd., pág. 90. Esto ya que, como bien señala la doctrina, la regulación de cada parcela concreta de dominio público no va a ser fruto únicamente de la ley general reguladora de la categoría de bienes, sino que se trata de un entramado de piezas. González García y otros, op. cit, págs. 74-75. Así, cada bien enumerado como de dominio público debe contener sus características y regímenes jurídicos propios. González García y otros, op. cit, pág. 926.


(22) Ante ello, reiteramos que la Ley de Control de Acceso no tuvo el efecto de privatizar esas calles públicas, ya que eso no surge de esa legislación. Nótese que la Ley de Control de Acceso permitió a los municipios conceder permisos para el control del tráfico de vehículos de motor y del uso público de las vías públicas. 23 LPRA see. 64. Por lo tanto, no existe controversia en cuanto a que las calles públicas costeadas por el Estado son de dominio público y que la Ley de Control de Acceso no alteró ni altera esa situación jurídica.


(23) Véase, por ejemplo, la reglamentación adoptada al amparo de la Ley para la Reforma del Proceso de Permisos de Puerto Rico, Ley Núm. 161-2009.